DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021, 2/9/2022, 4/19/2022, and 6/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (20080212029) hereafter Ichikawa.
 	Regarding claims 21 and 33, Ichikawa discloses a method of operating a fundus camera (fig. 1, “fundus camera”, par. [0021], line 6) comprising: projecting an animated fixation target onto an eye of an examinee via an optical assembly (Fig.2: “objective lens 25”; “movable dichroic mirror 24”; “apertured mirror 22”; “photographing diaphragm 31”; “focusing lens 32”; “image forming lens 33”; “movable total reflection mirror 34”; and “dichroic mirror 37”); emitting one or more flashes onto the eye of the examinee via the optical assembly (Fig.2: “illumination light source 11... made into infrared illumination light by an infrared transmission filter 12”, [0023], lines 4-6; and “visible illumination light source 14”, [0024], lines 1-2); capturing, with the fundus camera, one or more images of the examinee's fundus during the one or more flashes (par. [0023]-[0024]); and dynamically adjusting the animated fixation target within a fixation zone for facilitating dilation of a pupil of the eye while guiding the examinee's line of sight toward fixation alignment (par. [0021]-[0030]).
 	Regarding claim 22, Ichikawa discloses the method of claim 21, wherein dynamically adjusting the animated fixation target within the fixation zone comprises progressively shrinking the animated fixation target until the animated fixation target becomes a fixation point (fig. 1, 4A and 4B, par. [0037]).

 	Regarding claim 23, Ichikawa discloses the method of claim 21, wherein dynamically adjusting the animated fixation target within the fixation zone comprises progressively shrinking the fixation zone until the fixation zone becomes a fixation point, and wherein progressively shrinking the fixation zone comprises maintaining a relative position of the animated fixation target within the fixation zone (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 24, Ichikawa discloses the method of claim 21, wherein multiple images are captured during one flash (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 25, Ichikawa discloses the method of claim 21, wherein each of the one or more images captured correspond to one of the one or more flashes (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 26, Ichikawa discloses the method of claim 21, further comprising: monitoring, with an eye tracker, the eye of the examinee while dynamically adjusting, based on an output of the eye tracker, the animated fixation target within the fixation zone (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 27, Ichikawa discloses the method of claim 26, wherein the eye tracker tracks a location or size of the examinee's pupil, and wherein dynamically adjusting the animated fixation target is based on the location or size of the examinee's pupil (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 28, Ichikawa discloses the method of claim 26, further comprising: determining that the fixation alignment is achieved based on the output of the eye tracker; and triggering, responsive to the determination that the fixation alignment is achieved, an illumination source to emit the one or more flashes and the fundus camera to capture the one or more images of the examinee's fundus (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 29, Ichikawa discloses the method of claim 26, wherein the output of the eye tracker comprises a real- time video feed, the method further comprising: projecting the real-time video feed onto the eye of the examinee (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 30, Ichikawa discloses the method of claim 21, further comprising: monitoring a time of adaptation of the eye of the examinee; and increasing an illumination of the fixation target if the time of adaptation is above a threshold  (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 31, Ichikawa discloses the method of claim 21, further comprising: monitoring a size of a pupil of the eye of the examinee; and in response to determining that the pupil has stopped growing and before dark adaptation commences, triggering an illumination source to emit the one or more flashes and the fundus camera to capture the one or more images of the examinee's fundus (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 32, Ichikawa discloses the method of claim 21, further comprising: monitoring a size of a pupil of the eye of the examinee; and in response to determining that the size of the pupil exceeds a threshold value, triggering an illumination source to emit the one or more flashes and the fundus camera to capture the one or more images of the examinee's fundus (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 34, Ichikawa discloses the fundus camera of claim 33, wherein to dynamically adjust the animated fixation target within the fixation zone, the control system is configured to direct the display to progressively shrink the animated fixation target until the animated fixation target becomes a fixation point (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 35, Ichikawa discloses the fundus camera of claim 33, wherein the control system is further configured to monitor a time of adaptation of the eye of the examinee and increase an illumination of the fixation target if the time of adaptation is above a threshold (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 36, Ichikawa discloses the fundus camera of claim 33, further comprising: an eye tracker, operably coupled with the control system and adapted to track a size of a pupil of the eye of the examinee, and wherein the control system is further configured to trigger, responsive to a determination that the size of the pupil has stopped growing and before dark adaptation commences, the camera to capture the one or more images of the examinee's fundus (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 37, Ichikawa discloses the fundus camera of claim 33, further comprising: an eye tracker, operably coupled with the control system and adapted to track a size of a pupil of the eye of the examinee, and wherein the control system is further configured to trigger, responsive to a determination that the size of the pupil exceeds a threshold value, the camera to capture the one or more images of the examinee's fundus (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 38, Ichikawa discloses the fundus camera of claim 33, wherein multiple images are captured during one flash (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 39, Ichikawa discloses the fundus camera of claim 33, further comprising: an eye tracker adapted to monitor the eye of the examinee, the eye tracker comprising an iris camera and an infrared illumination source positioned to illuminate the eye of the examinee wherein the control system directs the display to dynamically adjust, based on an output of the eye tracker, the animated fixation target within the fixation zone (fig. 1, 4A-4B, par. [0021]-[0037]).

 	Regarding claim 40, Ichikawa discloses the fundus camera of claim 33, wherein each of the one or more images captured correspond to one of the one or more flashes (fig. 1, 4A-4B, par. [0021]-[0037]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11006827 hereafter Kramer. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Kramer read on or make obvious claims 21-40 of the instant invention. 
 	Regarding claim 21, Kramer discloses a method of operating a fundus camera comprising: projecting an animated fixation target onto an eye of an examinee via an optical assembly; emitting one or more flashes onto the eye of the examinee via the optical assembly; capturing, with the fundus camera, one or more images of the examinee's fundus during the one or more flashes; and dynamically adjusting the animated fixation target within a fixation zone for facilitating dilation of a pupil of the eye while guiding the examinee's line of sight toward fixation alignment (see claim 1).
 	Regarding claim 33, Kramer discloses a fundus camera comprising: a display adapted to project an animated fixation target onto an eye of an examinee via an optical assembly; a camera adapted to capture one or more images of the examinee's fundus; and a control system operably coupled with the display and the camera and configured to direct the display to dynamically adjust the animated fixation target within a fixation zone for facilitating dilation of a pupil of the eye while guiding the examinee's line of sight toward fixation alignment (see claim 1).
 	Regarding claims 22-31 and 34-40, Kramer discloses the limitations therein (see claims 2-20). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872